Citation Nr: 1601673	
Decision Date: 01/14/16    Archive Date: 01/21/16

DOCKET NO.  09-39 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial compensable disability rating for cirrhosis of the liver associated with hepatitis C.  

2.  Entitlement to an initial disability rating greater than 10 percent for hepatitis C prior to June 20, 2013.  

3.  Entitlement to special monthly compensation (SMC) at the housebound rate due to service-connected disability from June 20, 2013.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1975 to November 1978.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In April 2015, the Board remanded the case for further evidentiary development, and the case is back before the Board for further appellate proceedings. 	

All documents on the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) have been reviewed, to include the transcript of the June 2014 Board hearing presided over by the undersigned Veterans Law Judge.  

The Board notes that the issue of entitlement to an increased rating for hepatitis C from June 20, 2013 has been resolved in full.  See July 2015 rating decision (granting an increased rating of 100% for hepatitis C from June 20, 2013). 

A request for a TDIU due to service-connected disability, when expressly raised by a claimant or reasonably raised by the record, is part of a claim for increased compensation.  There must be cogent evidence of unemployability in the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009)).  The Board acknowledges that the Veteran has reported that his hepatitis C and cirrhosis of the liver impacts his ability to work, in that he has symptoms when he overexerts himself, and he experiences abdominal pain.  See June 2013 VA examination; June 2014 Hepatitis, Cirrhosis, and other Liver Conditions DBQ.  However, there is no indication in evidence of record or any report by the Veteran that he is unemployable due to his hepatitis C or cirrhosis of the liver.  See e.g., June 2015 VA examination (indicating these disabilities do not impact Veteran's ability to work).  In fact, the Veteran has consistently asserted that he is unemployable due to his service-connected hearing, neuropathy, and vision disabilities, which are not on appeal.  See April 2014 Form 21-8940; see also June 2015 rating decision (denying entitlement to TDIU).  The Board also notes that the Veteran is receiving disability benefits from the Social Security Administration (SSA) due to disabilities that are not appeal.  Because there is no indication in the record that the Veteran is unable to obtain or follow a substantially gainful occupation due to his service-connected hepatitis C and/or cirrhosis of the liver associated with hepatitis C, a TDIU has not been raised by the record and is not before the Board at this time. 

Because VA granted a 100 percent disability rating for hepatitis C from June 20, 2013, and Veteran has additional service-connected disabilities other than hepatitis C with a combined rating of at least 60 percent, the issue of entitlement to SMC at the housebound rate is raised for this time period.  See 38 C.F.R. § 3.350 (2015); Akles v. Derwinski, 1 Vet. App. 118 (1991) (the issue of entitlement to SMC is part and parcel of a claim for increased compensation and does not require submission of a separate claim).  


FINDINGS OF FACT

1.  Prior to June 20, 2013, the Veteran's hepatitis C was manifested by intermittent fatigue and gastrointestinal disturbances, or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12-month period; however, daily fatigue, malaise, and anorexia, or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, during the past 12-month period, are not shown.  

2.  Prior to June 20, 2013, the Veteran's cirrhosis of the liver was manifested by intermittent fatigue and gastrointestinal disturbances; however, portal hypertension, splenomegaly, an episode of ascites, hepatic encephalopathy, hemorrhage from varices or portal gastropathy (erosive gastritis), jaundice, or weight loss due to cirrhosis of the liver are not shown. 

3.  From June 20, 2013, the Veteran's cirrhosis of the liver is manifested by splenomegaly, weakness, anorexia, abdominal pain, weight loss, and malaise; however, the most probative evidence does not show portal hypertension, an episode of ascites, hepatic encephalopathy, hemorrhage from varices or portal gastropathy (erosive gastritis), or jaundice. 

4.  The Veteran is assigned a 100 percent disability rating for hepatitis C from June 20, 2013, and Veteran has additional service-connected disabilities other than hepatitis C with a combined rating of at least 60 percent during the period from June 20, 2013.  


CONCLUSIONS OF LAW

1.  Prior to June 20, 2013, the criteria for a disability rating greater than 10 percent for hepatitis C are not met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.112, 4.113, 4.114, Diagnostic Code 7354 (2015).  

2.  For the entire appeal period, the criteria for a compensable disability rating for cirrhosis of the liver associated with hepatitis C are not met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.112, 4.113, 4.114, Diagnostic Code 7312, 7354 (2015).  

3.  From June 20, 2013, the criteria for entitlement to SMC at the housebound rate have been met.  38 U.S.C.A. § 1114(s) (West 2014); 38 C.F.R. § 3.350 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Compliance with Prior Remand

In April 2015, the Board remanded the case and directed the AOJ to contact the Veteran and request that he provide information as to any relevant treatment providers and to make attempts to obtain identified private treatment records, and the AOJ did so.  The AOJ also obtained updated VA treatment records.  As discussed below, the AOJ made attempts to obtain records from Dr. D. and Dr. S., but the AOJ found that Dr. D.'s medical facility is out of business and Dr. D. is deceased, and no response was received from Dr. S.  See June 12, 2015 and June 15, 2015 Reports of Contact.  For the reasons discussed below, no further action was required of VA regarding these records. 

The Board also directed the AOJ to obtain records pertaining to a claim for disability benefits from the SSA, and the AOJ did so.  The Board also directed the AOJ to schedule the Veteran for VA examination to determine the current nature, severity, and all symptoms of the Veteran's hepatitis C and cirrhosis of the liver.  The Veteran was afforded a VA examination in June 2015, and the examiner provided the requested information.  The claim was then readjudicated in a July 2015 supplemental statement of the case.  For these reasons, the Board's prior remand instructions have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

Duties to Notify and Assist

VA has met all the duty to notify and duty to assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326 (2015).  

When VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must also notify the Veteran of how VA determines the effective date and disability rating.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Because service connection has been granted and an initial disability rating and effective date have been assigned for the disabilities on appeal, the purpose for serving notice has been fulfilled and further VCAA notice is unnecessary.  Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  The Board notes that the Veteran was provided pre-adjudication notice in January 2008 regarding how to substantiate the underlying claim for service connection and how VA determines the disability rating and effective date.  

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, relevant post-service treatment records, SSA records, and lay statements have been associated with the record.  

Additionally, during the appeal period, the Veteran was afforded VA examinations in September 2008, June 2013, and June 2015.  The examiners each conducted a medical examination and together provide sufficient information regarding the Veteran's hepatitis C and cirrhosis of the liver manifestations such that the Board can render an informed determination.  The Board finds that the VA examinations in conjunction with the other medical and lay evidence are adequate for rating purposes.  

The Board acknowledges that in a September 2015 letter, the Veteran stated that the examination was "more like a job interview than an examination," and that the examiner's report is "inactive and vague."  The Veteran argues that the September 2015 examination was inadequate because it did not provide a complete description of his condition and because the examiner seemed aggravated during the examination.  The Veteran argues that the time taken for examination was not long enough to provide a complete report of his disability picture.  However, the June 2015 VA examination provided a complete and detailed report of all information required for rating purposes, namely the current severity and symptoms of the Veteran's hepatitis C and cirrhosis of the liver.  Further, the examiner noted that she reviewed the Veteran's treatment records and supported her medical findings with notations as to specific diagnostic testing results.  Therefore, the Board does not find that the June 2015 VA examination is rendered inadequate due to the examiner allegedly seeming aggravated during the examination or due to any alleged insufficiency of time spent in performing the examination.  

Attached to his September 2015 letter, the Veteran indicates in his notes written on a copy of the June 2015 VA examination report that the examiner stated an incorrect date of diagnosis of hepatitis B.  The date of diagnosis for hepatitis B is not relevant to the claim for increased rating for hepatitis C, and therefore any such error does not prejudice the Veteran and is harmless error.  The Veteran also indicates "see liver biopsy" in regard to scars related to the Veteran's hepatitis C and cirrhosis of the liver.  The examiner noted that she reviewed the Veteran's liver biopsy, and reported that the Veteran does not have scars related to his liver conditions.  For rating purposes, specifically to include for purposes of providing a separate rating for a scar on the skin associated with these disabilities, the Veteran's reference to his liver biopsy does not indicate a scar.  The Veteran is competent to report a scar on his skin, but there is no lay argument that he has a scar associated with hepatitis C or cirrhosis of the liver.  The Veteran also indicates "see Dr. Richard Hartle report" in regards to the examiner's note that cirrhosis of the liver was found on diagnostic testing in 2007.  The Veteran does not indicate how Dr. Hartle's report would render the examiner's notation of the 2007 testing result inadequate.  For these reasons, the Veteran's written notes on the copy of the June 2015 VA examination report do not render the June 2015 VA examination report inadequate. 

The Veteran also argues in his September 2015 letter that the June 2015 examination was inadequate because it is allegedly inconsistent with everything the Veteran's VA provider, Dr. A., reported in his June 2014 Hepatitis, Cirrhosis, and Other Liver Conditions DBQ.  The Veteran stated that Dr. A's report reflects that the Veteran has a 100 percent evaluation for hepatitis C.  First, the Veteran has been assigned a 100 percent evaluation or hepatitis C from June 20, 2013; therefore, the Veteran's argument that the June 2015 VA examination did not adequately show that hepatitis is 100 percent disabling is moot.  Second, any symptoms noted or not noted on the June 2015 VA examination, as compared to the 2014 Hepatitis, Cirrhosis, and Other Liver Conditions DBQ, would be due to the fact that the June 2015 VA examination was performed a year after the June 2014 VA examination.  Again, the June 2015 VA examination provided a complete and detailed report of all information required for rating purposes, namely the current severity and symptoms of the Veteran's hepatitis C and cirrhosis of the liver.  Therefore, the Veteran's arguments in his September 2015 letter are not sufficient to render the June 2015 VA examination inadequate.  

The Board acknowledges that the RO has attempted to obtain private treatment records dating during the appeal period from Dr. J. W. from both John Randolph Hospital and Chicahominy Family Practice.  See June 26, 2015 Report of Contact (showing multiple attempts to obtain records from John Randolph Hospital); June 12, 2015 Report of Contact (showing attempt to obtain records from Chicachominy Family Practice).  Each facility responded that they have no records for the Veteran from their facility.  It is noted that records dating prior to the current appeal period from John Randolph Hospital were submitted by the Veteran and are associated with the claims file.  The Board also acknowledges that there are outstanding private treatment records from Dr. D.  However, after making attempts to obtain these records, the AOJ found that Dr. D.'s medical facility is out of business and Dr. D. is deceased.  See June 15, 2015 Report of Contact.  Because the evidence shows that these records from John Randolph Hospital, Chicahominy Family Practice, and Dr. D. either do not exist or are unavailable, the Board finds that further attempts to obtain these outstanding records would be futile.  Accordingly, the Board finds that remand of the case to provide the Veteran with notice under 38 C.F.R. § 3.159(e) as to the unavailability of these treatment records would not result in the provision of new information to substantiate the Veteran's claims for increased compensation on appeal, and therefore remand is not necessary.  38 C.F.R. § 3.159.  Because any further attempts to obtain these aforementioned records would be futile, there is no prejudice to the Veteran in proceeding with adjudication of the appeals on the merits, and any error as to the duties to notify and assist is harmless error.  

The Board also acknowledges that the RO has attempted to obtain private treatment records from Dr. S. from the Liver Institute, but no response from this facility has been received to this date.  See June 12, 2015 Report of Contact.  The RO also attempted to obtain records of Dr. H.  By way of a June 2015 letter the Veteran was informed that the records had not been obtained and that a second attempt to obtain the records was being made.  He was also informed that it was ultimately his responsibility to ensure VA received the records and that he should request that the records be sent to VA or submit the records himself within 15 days otherwise the claim might be decided.  See 38 C.F.R. § 3.159(e).

The Board also acknowledges that additional evidence was received by VA prior to certification of the appeal to the Board, namely private hospital records from Sentara Williamsburg Regional Medical Center and a November 2014 Independent Living Assessment Report.  However, these records are not relevant to whether a higher disability rating is warranted at any point in the appeal period for the disabilities on appeal.  Accordingly, the Board concludes that remand of the case for the RO to submit a supplemental statement of the case is not necessary, as this would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  VA has satisfied its duty to assist.

With respect to the aforementioned Board hearing, the Court of Appeals for Veterans Claims held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ noted the current appellate issues at the beginning of the hearing, and asked questions to clarify the Veteran's contentions and treatment history.  Following the hearing, the case was remanded in order to obtain additional treatment records and to afford the Veteran a VA examination.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  

Rating Principles

In evaluating the severity of a certain disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  


Hepatitis C and Cirrhosis of the Liver

The Veteran's hepatitis C is evaluated as 10 percent disabling prior to June 30, 2013, under 38 C.F.R. § 4.114, Diagnostic Code (DC) 7354 (2015).  The Board notes that hepatitis C is rated as 100 percent disabling from June 30, 2013. The Veteran's cirrhosis of the liver associated with hepatitis C is evaluated as noncompensable for the entire period on appeal under 38 C.F.R. § 4.114, DC 7312.  

Because the diagnostic code assigned for each of the Veteran's hepatitis C and cirrhosis of the liver pertains specifically to the Veteran's service-connected diagnosis and symptoms thereof, the Board concludes that the assignments of DC 7354 for hepatitis C and DC 7312 for cirrhosis of the liver are appropriate.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  Though other diagnostic codes pertaining to the digestive system contemplate the same or similar symptoms of the Veteran's hepatitis C and cirrhosis of the liver, such disabilities may not be rated by analogy under any other diagnostic codes because hepatitis C and cirrhosis of the liver are each a distinct diagnosis that is supported by the medical evidence of record, such distinct diagnoses are each expressly listed in the rating schedule, and the diagnostic codes pertaining to each contemplate the Veteran's symptoms and overall disability picture of each diagnosis.  See 38 C.F.R. § 4.20; see generally 38 C.F.R. § 4.113.  

Under DC 7354, hepatitis C is to be rated as follows:  a 10 percent rating is provided for symptoms of intermittent fatigue, malaise, and anorexia, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12-month period. 

A 20 percent rating is provided for symptoms of daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period.

 A 40 percent rating is provided for symptoms of daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period.

 A 60 percent rating is provided for symptoms of daily fatigue, malaise, and anorexia, with substantial weight loss (or other indication of malnutrition), and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks during the past 12-month period, but not occurring constantly.

 A 100 percent rating is provided for near-constant debilitating symptoms (such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain).  

 Note (1) provides for evaluation of sequelae, such as cirrhosis or malignancy of the liver, under an appropriate diagnostic code, but not for using the same signs and symptoms as the basis for evaluation under Diagnostic Code 7354 (and under the diagnostic code for sequelae.  See also 38 C.F.R § 4.14.

 Note (2) provides that for purposes of evaluating conditions under diagnostic code 7354, and "incapacitating episode" is defined as a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician.

The term "substantial weight loss" is defined as a loss of greater than 20 percent of baseline weight, sustained for three months or longer; and the term "minor weight loss" is defined as a weight loss of 10 to 20 percent of baseline weight, sustained for three months or longer. See 38 C.F.R. § 4.112.

The Board acknowledges the Veteran's report that he has medical expertise.  For example, in a June 2010 VA primary care attending note, the Veteran stated that he is a medic and is "almost like a doctor and knows what he is doing."  In a December 2011 VA primary care attending note, the Veteran asserted that he "used to be a doctor in service and thus know medicine."  However, the extensive remaining evidence of record, including the Veteran's own detailed reports as to work history and training, show that the Veteran has not worked as a doctor at any time and has had no work experience in a medical field in decades.  See e.g., DD-214 (Veteran's military occupational specialty is related to the civilian occupation of nurse's aid); April 2014 Form 21-8940 (Veteran reported long history of working in construction and then became too disabled to work in April 2008; Veteran made no mention of working as a medic at any medical facility after service); SSA Disability Report (Veteran reported that he worked in construction as a construction superintendence from January 1984 to April 2008, then he reportedly became unable to work).  Therefore, the Veteran's reports that he worked as a doctor in service is inconsistent with the extensive remaining evidence of record.  The Board therefore finds that the Veteran is an unreliable historian and that his reports as to working as a doctor during service are not credible and are therefore of no probative value.  

The Board acknowledges that the Veteran reported on VA examination in September 2008 that he has joint pain that is attributed to the service-connected hepatitis C or cirrhosis of the liver.  The Board concludes that the determination as to the etiology of the Veteran's symptoms, to include joint pain, is a medical matter beyond the knowledge of a non-expert and therefore beyond the Board's own competence to evaluate based upon its own knowledge and expertise.  It necessarily follows that the Veteran's allegations that his joint pain is attributed to his hepatitis C is also not competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  Though the Veteran had medical experience as the equivalent occupation of nurse's aid in service, because there is no indication in the record that the Veteran has medical expertise or training in the fields of hepatology, gastroenterology, or orthopedics, the Board finds that the Veteran's lay allegation that his joint pain is attributed to his hepatitis C is of no probative value.  The medical evidence dating up to the September 2008 VA examination shows the Veteran was diagnosed with and treated for a right shoulder musculoskeletal disability, and there is no competent evidence to indicate that the Veteran's reported joint pain in September 2008 may be attributed to the service-connected hepatitis C or cirrhosis of the liver.  See e.g., July 2008 VA treatment record (noting chronic right shoulder pain since 2005 and MRI findings).  Further, there is no competent evidence of any joint pain attributed to the Veteran's cirrhosis of the liver and/or hepatitis C at any point before or after the September 2008 VA examination.  Therefore, the Veteran's reported joint pain will not be considered in rendering an evaluation for the service-connected disabilities on appeal.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).

The Board also acknowledges that the Veteran argues that his hepatitis C and cirrhosis of the liver causes symptoms of being off-balanced, short-winded, limitation of motion of the back, and "swarmy head," and that his doctor agreed as to the same when the Veteran asked him about this.  See June 2014 Board hearing transcript at p. 14.  For the reasons discussed above, the Board concludes that the Veteran's lay determination as to the etiology of his reported symptoms is a medical matter of which he is not competent to determine.  Therefore, his determinations that all such symptom is attributed to his hepatitis C and cirrhosis of the liver are of no probative value.  Further, there is no competent evidence of any of these symptoms being attributed to the Veteran's cirrhosis of the liver and/or hepatitis C at any point before or after the June 2014 Board hearing, to include the extensive medical evidence by the Veteran's primary care provider.  See e.g., June 2014 Hepatitis, Cirrhosis, and Other Liver Conditions DBQ (Veteran's primary care provider indicated all of the Veteran's symptoms of hepatitis C and cirrhosis of the liver; noting that there are no other pertinent signs or symptoms related to hepatitis C and/or cirrhosis of the liver that were not expressly noted on the report).  Because the Veteran's statement that his doctor agreed that all the above-mentioned symptoms were due to his hepatitis C and/or cirrhosis of the liver is inconsistent with the extensive medical evidence of record and inconsistent with the Veteran's doctor's own June 2014 report as to the Veteran's symptoms, the Board finds that the Veteran is an unreliable historian and that his contention that his doctor agreed that all the above-mentioned symptoms were due to his hepatitis C and/or cirrhosis of the liver is not credible and therefore of no probative value.   For these reasons, the Veteran's reported symptoms of being off-balanced, short-winded, limitation of motion of the back, and "swarmy head," will not be considered in rendering an evaluation for the service-connected disabilities on appeal.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).

The Veteran's hepatitis C is currently rated as 100 percent disabling from June 30, 2013, and therefore the issue of an increased rating during this period is resolved in full.  The Board finds that the evidence shows that the currently assigned 10 percent rating is warranted for hepatitis C for the period prior to June 20, 3013, and that the currently assigned noncompensable rating for cirrhosis of the liver is warranted for the entire appeal period.  For these reasons, the Board is denying increased ratings for cirrhosis during the entire appeal period and for hepatitis C for the period prior to June 30, 2013, and the staged rating periods assigned by the RO are appropriate in this case.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Regarding hepatitis C prior to June 20, 2013, the evidence shows that the Veteran's hepatitis C was manifested by symptoms of intermittent fatigue and gastrointestinal disturbances, or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12-month period.  See September 2008 VA examination; June 20, 2013 VA examination (finding that the Veteran has had incapacitating episodes of this duration due to hepatitis C during the period from June 2012 until June 2013).  Thus, the criteria for a 10 percent rating for hepatitis C are approximated under DC 7354.  

The Board acknowledges that during this period, the Veteran's hepatitis C required continuous medication.  See September 2008 VA examination.  However, the evidence shows that recurrently at medical appointments during this period, the Veteran denied symptoms of fatigue, malaise, and/or anorexia.  See e.g., January 2008 lipid/ diabetes note (Veteran reported feeling well and has no complaints); May 2008 VA treatment record (Veteran denied fatigue); September 2008 VA examination (noting that Veteran has easy fatigability and gastrointestinal disturbances for 1/3 a year; but, there is no loss of appetite); February 2009 VA lipid/ diabetes note (Veteran generally without complaints except that he gained weight); July 2009 VA primary care attending note (provider noted Veteran wanted provider to write that he has fatigue, malaise, anorexia, requiring dietary restriction during the past 12 month period, and that he should have a rating of 60 or 70 percent due to these symptoms, but it is not shown that the Veteran himself complained of these symptoms); August 2009 lipid/ diabetes note (Veteran has no complaints); March 2010 VA primary care consult (Veteran stated that he wants a 20 percent disability rating for cirrhosis of the liver and that he has symptoms associated with the same; Veteran denied symptoms including fatigue, abdominal pain, nausea or vomiting; provider notified Veteran that if his problems worsen or if he becomes symptomatic, he needs to get evaluated as soon as possible); December 2010 VA telehealth note (Veteran denied abdominal swelling and vomiting).

Accordingly, daily fatigue, malaise, and anorexia, requiring dietary restriction or continuous medication, are not shown.  Further, there is no evidence of incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period.  See e.g., September 2008 VA examination (Veteran reported incapacitating episodes up to two times per year).  For these reasons, the criteria for a rating greater than 10 percent for hepatitis C under 7354 during this period are not met or approximated.  Thus, an increased rating under DC 7354 prior to June 30, 2013, for the hepatitis C is not warranted.  

Regarding cirrhosis of the liver prior to June 20, 2013, the competent and probative evidence does not show that there are symptoms that may be attributed to cirrhosis of the liver which had not already been attributed to hepatitis C.  See September 2008 VA examination (noting that there is cirrhosis of the liver as a result of hepatitis C, but providing no information as to symptoms specifically attributed to cirrhosis of the liver; noting that there is no abdominal pain or jaundice).  The Board resolves doubt in favor of the Veteran and finds that during this period, the Veteran's cirrhosis of the liver was manifested by intermittent fatigue and gastrointestinal disturbances, which were also manifestations of hepatitis C during this period.  See September 2008 VA examination. 

The Board acknowledges that the record shows some weight loss during this period; however, the evidence clearly shows that the Veteran was trying to lose weight and such weight loss during this period is not shown as attributed to cirrhosis of the liver.  See e.g., November 2007 VA lipid/ diabetes clinic note (showing that Veteran is trying to lose weight); June 2011 VA MOVE Note (showing diagnosis of obesity and loss of 1.5 pounds in two months due to weight management program); April 2014 VA lipid/diabetes clinic note (he really wants to lose weight and is cutting back on his food intake).  The Board also acknowledges that though the September 2008 VA examination noted "gastrointestinal disturbances," the medical evidence does not show and the Veteran does not indicate that he had portal gastropathy (erosive gastritis) at any point during this period.  The Board also acknowledges that in June 2007 VA consent for GI/ Endoscopy, it is noted that the Veteran has "known/ suspected portal hypertension, causing varices."  An October 2007 VA treatment record noted that the EGD was negative.  There is no indication that this diagnosis of portal hypertension was confirmed or "known" in the remaining extensive medical evidence of record, and an April 2007 CT of the liver showed that there were no varices.  Therefore, the Board finds that the June 2007 notation of portal hypertension causing varices was speculative at best and therefore of no probative value.  Further, there is no evidence of splenomegaly, an episode of ascites, hepatic encephalopathy, hemorrhage from varices, or jaundice during this period. 

For these reasons, and because the Veteran's cirrhosis of the liver was manifested by intermittent fatigue and gastrointestinal disturbances, which were also manifestations of hepatitis C during this period that have been evaluated under DC 7354 during this period, and because the same manifestations of hepatitis C are not to be evaluated under the different diagnosis of cirrhosis of the liver, the criteria for a compensable rating for the Veteran's cirrhosis of the liver under DC 7312 were not met or approximated prior to June 20, 2013, and an increased rating is not warranted.  See 38 C.F.R §§ 4.7, 4.14, 4.113, 4.114, DC 7354, Note (1).

Regarding cirrhosis of the liver from June 20, 2013, the competent and probative evidence shows that the Veteran's cirrhosis of the liver is manifested by splenomegaly, weakness, anorexia, abdominal pain, weight loss, and malaise.  See e.g., June 20, 2013 VA examination; January 2014 VA primary care note (showing that a January 2014 CAT scan showed cirrhosis of the liver with splenomegaly); June 2014 Hepatitis, Cirrhosis, and Other Liver Conditions DBQ; June 2014 Board hearing transcript at p. 8; June 2015 VA examination.  

The Board acknowledges that the June 2013 VA examiner noted that the Veteran's cirrhosis of the liver is manifested by portal hypertension and a history of two or more episodes of ascites, with periods of remission between attacks, with the last attack on June 6, 2013.  However, these findings are not supported by any diagnostic testing results, nor is there any indication that the VA examiner reviewed the Veteran's claims file and medical history, there is no record of any treatment or complaints for ascites in the remaining extensive medical evidence of record, and CT results and treatment records showed no ascites.  See e.g., June 2013 VA treatment records (there was no appointment on June 6, 2013; treatment records showed no ascites); January 2014 VA CT of the abdomen (showing that there is no ascites).  Further, the June 2014 Hepatitis, Cirrhosis, and Other Liver Conditions DBQ, which was completed by the Veteran's VA provider Dr. A., and who has been treating the Veteran during the entire period on appeal, does not show portal hypertension or any episode of ascites.  The June 2015 VA examination also does not show the same.  The Board also notes that though the Veteran does have hypertension, which is separately service-connected and evaluated as associated with diabetes mellitus, there is no competent and probative indication of portal hypertension in the remaining extensive medical evidence of record.  

For these reasons, the Board concludes that the June 2013 VA examiner's findings of portal hypertension and a history of two or more episodes of ascites, with periods of remission between attacks, with the last attack on June 6, 2013, was based only on the Veteran's lay reports of portal hypertension and episodes of ascites.  The Board acknowledges that the Veteran is competent to report symptoms that may be observed by a lay person, such as abdominal swelling and abdominal pain.  However, the Board concludes that the determinations as to whether the Veteran has portal hypertension or ascites are medical matters beyond the knowledge of a non-expert.  It necessarily follows that the Veteran's allegation that he has portal hypertension and a history of ascites is also not competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  As discussed above, there is no indication that the Veteran has medical expertise or training in the fields of hepatology, gastroenterology, or cardiology; therefore, the Board finds that the Veteran's lay allegations that he has portal hypertension and episodes of ascites are of no probative value.  

Though splenomegaly is shown, the preponderance of the evidence is against a finding that portal hypertension is shown; therefore, splenomegaly and portal hypertension are not present, and the criteria for a 30 percent rating under DC 7312 are not met or approximated.  38 C.F.R. §§ 4.7, 4.114.  The Board notes that from June 20, 2013, the Veteran's hepatitis C is assigned a 100 percent rating under DC 7354 based on symptoms of near constant and debilitating symptoms, including dietary restriction, continuous medication, hepatomegaly, malaise, nausea, right upper quadrant pain, and incapacitating episodes having a total duration of at least one week, but less than two weeks, during the past 12-month period.  See e.g., July 2015 supplemental statement of the case.  Thus, the aforementioned symptoms of cirrhosis of the liver shown from June 20, 2013, namely, weakness, anorexia, abdominal pain, weight loss, and malaise, are contemplated by the 100 percent evaluation under DC 7354 assigned for the Veteran's hepatitis C during this period.  Therefore a 10 percent rating for these same symptoms under DC 7312 is not warranted.  See 38 C.F.R §§ 4.14, 4.113, 4.114, DC 7354, Note (1).  For these reasons, the criteria for a compensable rating under DC 7312 for cirrhosis of the liver from June 20, 2013 are not met or approximated, and an increased rating is not warranted.  

At no point during the applicable rating period have the criteria for ratings higher than those discussed above been met or approximated.  The Board has considered the applicability of the benefit of the doubt doctrine.  However, because the preponderance of the evidence is against a finding that ratings higher than those discussed above are warranted, the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107(b).    


Extraschedular Rating
 
While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating. 38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology pertaining to his service-connected hepatitis C and cirrhosis of the liver.  During the relevant period on appeal, the Veteran's hepatitis C was manifested by fatigue and gastrointestinal disturbances, or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12-month period.  The Veteran's cirrhosis of the liver is manifested by splenomegaly, weakness, anorexia, abdominal pain, weight loss, malaise, fatigue, and gastrointestinal disturbances.  The Board notes that the rating criteria for hepatitis C expressly contemplates all symptoms of hepatitis C, and such symptoms are not limited to the examples of symptoms listed in the rating schedule.  Further, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Thus, the Veteran's disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are therefore adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

The Board notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the Veteran's conditions fail to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  However, in this case, there is no evidence or lay allegation of additional symptoms or disabilities that have not been attributed to a specific service-connected condition.  The Veteran is currently evaluated for hepatitis C, rated as 10 percent disabling prior to June 20, 2013, and as 100 percent disabling from June 20, 2013; bilateral diabetic retinopathy and right eye retinal hemorrhage associated with diabetes mellitus, rated as 40 percent disabling; bilateral hearing loss, rated as noncompensable prior to March 16, 2012, and as 30 percent disabling from March 16, 2012; diabetes mellitus associated with hepatitis C, rated as 20 percent disabling; left lower, left upper, right upper, and right lower extremity diabetic peripheral neuropathy associated with diabetes mellitus, each rated as 10 percent disabling; tinnitus, rated as 10 percent disabling; hypertension associated with diabetes mellitus, rated as noncompensable; cirrhosis of the liver associated with hepatitis C, rated as noncompensable; and, erectile dysfunction, rated as noncompensable.  However, the Veteran has at no time during the period under consideration indicated that he believes that the schedular criteria for these disabilities do not adequately describe or reflect his symptomatology.  Further, the Veteran has at no point during the current appeal indicated that his service-connected hepatitis C or cirrhosis of the liver results in further disability when looked at in combination with his other service-connected disabilities.  

SMC Based on Housebound Criteria

SMC is payable for housebound status where the claimant has a single service-connected disorder rated as totally disabling and one or more distinct service-connected disabilities, which are independently ratable at 60 percent and involve different anatomical segments or bodily systems.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).  Alternatively, such compensation may be granted when the claimant is permanently housebound by reason of service-connected disability or disabilities.  Id. 

The Veteran is assigned a 100 percent disability rating for hepatitis C from June 20, 2013, and has additional service-connected disabilities other than hepatitis C with a combined rating of at least 60 percent during the period from June 20, 2013.  See July 2015 rating decision and codesheet.  Thus, from June 20, 2013, the schedular criteria for entitlement to SMC due to housebound status have been met.  

The Board notes that the issue of entitlement to SMC for aid and attendance has not been raised by the record or by the Veteran and is not before the Board at this time, as the evidence of record does not indicate and there is no argument by the Veteran that he is rendered so helpless due to his service-connected hepatitis C and/or cirrhosis of the liver so as to require regular aid and attendance of another person.  See Akles v. Derwinski, 1 Vet. App. 118 (1991) (the issue of entitlement to SMC is part and parcel of a claim for increased compensation and does not require submission of a separate claim).

	(CONTINUED ON NEXT PAGE)



ORDER

Prior to June 20, 2013, entitlement to a disability rating greater than 10 percent for hepatitis C is denied. 

For the entire appeal period, entitlement to a compensable disability rating for cirrhosis of the liver associated with hepatitis C is denied. 

From June 20, 2013, entitlement to special monthly compensation at the housebound rate is granted, subject to the law and regulations governing the payment of VA compensation benefits.




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


